People v Williams (2017 NY Slip Op 06878)





People v Williams


2017 NY Slip Op 06878


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017

PRESENT: WHALEN, P.J., CENTRA, DEJOSEPH, NEMOYER, AND WINSLOW, JJ. (Filed Sept. 29, 2017.)


KA 15-02118.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
v DERRICK R. WILLIAMS, JR., DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
The case is held, the decision is reserved, the motion to relieve counsel of assignment is granted and new counsel is to be assigned. Memorandum: Defendant was convicted upon his guilty plea of criminal possession of a controlled substance in the fourth degree (Penal Law § 220.09 [1]). Defendant's assigned appellate counsel has moved to be relieved of the assignment pursuant to People v Crawford (71 AD2d 38). Upon our review of the record, we conclude that there is a nonfrivolous issue as to whether defendant's plea was knowing, voluntary and intelligent (see People v Cornell, 16 NY3d 801, 802). Therefore, we relieve counsel of his assignment and assign new counsel to brief this issue, as well as any other issues that counsel's review of the record may disclose. (Appeal from a Judgment of the Oswego County Court, Spencer J. Ludington, J. - Criminal Possession of a Controlled Substance, 4th Degree).